Citation Nr: 1341164	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-46 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, rated as 10 percent disabling prior to May 18, 2009.

2.  Entitlement to an increased rating for lumbosacral strain, rated as 20 percent disabling beginning on May 18, 2009.

3.  Entitlement to a rating in excess of 10 percent for residuals of retained metallic foreign body in the neck.

4.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity.

5.  Entitlement to service connection for disability manifested by left arm and hand numbness, as secondary to service-connected residuals of retained metallic foreign body in the neck.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims folder has been transferred to the Winston-Salem, North Carolina RO.  

Although a May 2008 rating decision denied a rating in excess of 10 percent for residuals of retained metallic foreign body in the neck, denied a rating in excess of 10 percent for lumbosacral strain, and denied a rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity, the Veteran did not file a timely notice of disagreement with respect this rating decision.  Instead, he filed a new claim for increased ratings for these disabilities in May 2009.  Despite the fact that additional VA treatment records were obtained in June 2009, which show ongoing treatment for these service-connected disabilities in the year following the May 2008 rating decision (specifically in November 2008, April 2009 and May 2009), these additional treatment records are not pertinent to the claims for increased ratings for these disabilities which were denied in the May 2008 rating decision.  As such, the May 2008 rating decision is final and the December 2009 rating decision is on appeal.  38 C.F.R. §§ 3.156(b), 20.1103 (2013).

In February 2013, the Veteran testified at a videoconference hearing before the Veterans Law Judge.  A transcript of the hearing is of record.

Although the issue of entitlement to TDIU was denied in the December 2009 rating decision and the Veteran did not file an appeal with respect to this decision, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  When the claim for a TDIU was denied in the December 2009 rating decision, the Veteran was found to be gainfully employed.  However, at the February 2013 hearing, the Veteran indicated that he was currently unemployed due to his lumbosacral strain.  As such, the Board finds that the claim of TDIU is before the Board as part of the appeal for an increased rating for his lumbosacral strain.  

The issue of entitlement to service connection for a right upper extremity disability to include as secondary to the service-connected retained metallic foreign body in the neck has been raised by the record (at the videoconference hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran last underwent VA examinations in connection with his claims for increased disability ratings involving his service-connected retained metallic foreign body in the neck and his lumbosacral strain in July 2009.  At the February 2013 Board hearing, the Veteran testified that his symptoms with respect to his lumbosacral spine had increased in severity since the last examination.  The Veteran also testified that his neck pain had become more frequent recently.

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the February 2013 testimony indicating an increase in the severity of the Veteran's neck and lumbosacral spine symptoms since the prior VA examination is enough to require a new VA examination.

The July 2009 VA examiner noted objective evidence of pain on range of motion testing for the cervical and thoracolumbar spine segments (including the degrees at which the pain began and ended) and indicated that there was no additional loss of motion on repetitive motion of the joint, but failed to indicate whether there was weakened movement, excess fatigability, or incoordination and did not determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the July 2009 VA examination is inadequate, and a new VA examination must be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the July 2009 VA examination report does not indicate whether the Veteran's residuals of retained metallic foreign body in the neck are manifested by any scars or muscle injury.  Therefore, on examination these aspects of the disability should be addressed by the examiner, if applicable, on remand. 

With respect to the Veteran's claim of entitlement to service connection for a disability manifested by left arm and hand numbness, the Board notes that the Veteran essentially indicated that his left arm and hand numbness disability is secondary to his residuals of retained metallic foreign body in the neck.  In this regard, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Although the July 2009 VA examiner indicated that left arm radiculopathy is not caused by metallic foreign body in the soft tissue of the neck, the rationale provided indicates only that there is no physiological basis upon which to assert that metallic foreign body in soft tissue of neck contributes to degenerative changes in the cervical spine.  This rationale does not address the whether the left arm radiculopathy is caused by the metallic foreign body in the soft tissue of the neck.  Moreover, the July 2009 VA examiner did not provide any opinion as to whether the left arm radiculopathy is aggravated by the service connection residuals of metallic foreign body in the neck.  Therefore, under the circumstances, the Board finds that a remand is required in order to schedule the Veteran for a new VA examination to determine whether any current left arm radiculopathy is caused or aggravated by his service-connected residuals of retained metallic foreign body in the neck.  

At the February 2013 videoconference hearing, the Veteran indicated that he was employed at Bell Partners, Incorporated, in Greensboro, North Carolina until March 2011.  He indicated that he applied for and was granted temporary disability while he was working there.  He also indicated that he was placed on light duty for a period of time.  At the July 2009 VA examination, the Veteran indicated that he was placed on light duty in May 2009.  The Board finds that a remand is required in order to obtain any employment records, including any records showing that the Veteran was awarded temporary disability during his employment at Bell Partners, Incorporated.  Because it is not clear whether any employment records would pertain to the time period prior to May 18, 2009, and because such records could affect the decision regarding the claim of entitlement to a rating in excess of 10 percent for lumbosacral strain prior to May 18, 2009, the Board is remanding this portion of the increased rating claim as well, in order to obtain the Veteran's employment records.

The Veteran also indicated at the hearing that he applied for Social Security Administration (SSA) disability benefits when he stopped working in March 2011, and that he was awarded SSA disability benefits in August 2012.  A review of the claims file shows that the Veteran's SSA disability benefits records are not of record.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  While the Veteran has not specifically stated that these records would affect all of the issues on appeal, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, the SSA records could potentially impact all issues on appeal and therefore, the Board concludes that the RO/AMC should attempt to obtain a copy of the SSA decision and any medical records upon which that decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also at the February 2013 videoconference hearing, the Veteran indicated that he was awarded vocational rehabilitation services and has participated in vocational rehabilitation services through VA.  Importantly, the Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2013).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

As previously noted, at the February 2013 videoconference hearing, the Veteran indicated that he is unemployable due to his service-connected lumbosacral strain.  As noted above, the Board finds that the issue of entitlement to TDIU has been raised by the record and is part of the appeal for increased ratings at issue, regardless of the fact that the Veteran did not expressly appeal the December 2009 rating decision's denial of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  Again, a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455. 

The most recent VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which was completed by the Veteran, was received in July 2009.  Importantly, the record reflects that the Veteran was employed at that time.  As such, the Board finds that the RO/AMC should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  See M21-1MR, IV.ii.2.F.25.i. 

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2013), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2013). 

Furthermore, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the increased rating issues being remanded, and as such, it must be deferred pending the development requested on remand pursuant to the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Moreover, as the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected disabilities cause him to be unemployable, such an opinion must be obtained on remand.

Finally, the Veteran receives treatment for his service-connected disabilities through VA.  The most recent VA treatment records in the claims file are dated in September 2009.  Based upon this information, as well as the fact that at the videoconference hearing the Veteran indicated that he had received an epidural injection for his lumbosacral strain in November 2012 and that he was scheduled to receive another one in May 2013, up to date VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally, the Board notes that at the videoconference hearing the Veteran indicated that his VA doctors recommended physical therapy.  The VA treatment records in the claims file reflect that in September 2009 the Veteran's goals included continuing with physical therapy.  Therefore, particular attention should be paid to obtaining VA treatment records which reference physical therapy.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all medical care providers who have treated him for his lumbosacral strain, residuals of retained metallic foreign body in the neck, lumbar radiculopathy of the left lower extremity and his claimed disability manifested by left arm and hand numbness.  

The Veteran should also be requested to provide the complete name and address of his most recent employer, Bell Partners, Inc.

After securing the necessary releases, the RO should obtain all identified medical records, and all employment personnel records to specifically include those related to the Veteran's light duty assignment, his temporary disability benefits, and any absenteeism.  All records obtained should be associated with the claims folder.

In light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file. 

2.  Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and submit it. 

3.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

4.  Obtain copies of the Veteran's VA treatment records, and physical therapy reports, dating from September 2009 to the present, and associate them with the claims file.

5.  The RO/AMC should obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

6.  Schedule the Veteran for an appropriate VA examination or examinations to determine the current severity and manifestations, to include neurologic, scar-related, and muscle-related, of his service-connected residuals of retained metallic foreign body in the neck and the current severity and manifestations including neurologic manifestations of his lumbosacral strain disability, as well as the nature and etiology of any disability manifested by left arm/hand numbness.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's residuals of retained metallic foreign body in the neck and lumbosacral spine disabilities, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examination report should state whether there is any evidence of favorable or unfavorable ankylosis of any spine segment, and determine the range of motion of the cervical and thoracolumbar segments in degrees.  It must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's spine disabilities, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should indicate whether any pain found in the spine segments could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

If there are any neurologic complaints, the examiner should state whether each objectively documented neurologic complaint is at least as likely as not (50 percent or greater probability) a manifestation of either the service-connected residuals of retained metallic foreign body in the neck or the service-connected lumbosacral strain.  If the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, the examiner should comment as to the frequency and total duration of such episodes over the course of the past 12 months. 

The examiner should state whether the Veteran has any scars related to his service-connected residuals of retained metallic foreign body of the neck, and if so, describe the scars in accordance with the rating criteria, to include the measurement of the scar(s), whether any scar is unstable or painful, whether any scar is deep and/or nonlinear, whether there is visible or palpable tissue loss, whether the surface contour of any scar is elevated or depressed on palpation, whether the scar is adherent to underlying tissue, whether the skin is hypo- or hyper-pigmented in an area exceeding six square inches, whether the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, whether underlying soft tissue is missing in an area exceeding six square inches, or whether the skin is indurated and inflexible in an area exceeding six square inches.

With respect to any muscle injury present as part of the service-connected residuals of retained metallic foreign body of the neck, the examiner should note the muscle group involved and describe whether the muscle group injury is manifested by slight, moderate, moderately severe or severe muscle injury.

The examiner should describe the severity of the service-connected left lower extremity radiculopathy in terms of whether it is mild, moderate, moderately severe, severe with marked muscular atrophy, or whether there is complete paralysis.

With respect to the Veteran's claimed left arm/hand disability, the examiner must state whether the Veteran has a diagnosis of any disability of the left arm/hand which is manifested by numbness.  The examiner must reconcile any diagnosis with any current diagnostic testing, including any indicated imaging studies.

If a diagnosis of a disability of the left arm/hand is made, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or better probability) that the left arm/hand disability is caused or aggravated (permanently worsened beyond the natural progression of the disorder) by the service-connected residuals of retained metallic foreign body in the neck.  

Also, the examiner should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether it is at least as likely as not (50 percent probability or more) that the service-connected disabilities are of such severity, individually or in concert, to prevent the veteran from securing or following a substantially gainful occupation.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations and education, but should not consider the Veteran's age or any non-service connected disabilities. 

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

A complete rationale must be provided for all opinions expressed.

7.  Notify the Veteran that he must report for the examination(s) and cooperate in the development of the claims.  Failure to report for any VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

8.  Thereafter, readjudicate the Veteran's claims in light of all of the evidence of record.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



